         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 1 of 37



 1
      GERAGOS & GERAGOS
 2            A PROFESSIONAL CORPORATION
                      LAWYERS
 3              HISTORIC ENGINE CO. NO. 28
               644 South Figueroa Street
           Los Angeles, California 90017-3411
 4             Telephone (213) 625-3900
                Facsimile (213) 232-3255
                Geragos@Geragos.com
 5    BEN J. MEISELAS                (SBN 277412)
      MARCUS PETOYAN                  (SBN 109817)
 6    MATTHEW M. HOESLY (SBN 289593)
      NOAH GELDBERG                  (SBN 311722)
 7   Attorneys for Plaintiff, GINA MANGRUBANG on behalf of herself,
     and all others similarly situated
 8
                                 UNITED STATES DISTRICT COURT
 9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
     GINA MANGRUBANG, on behalf of           ) CASE NO.:
11                                           )
     herself and all others similarly situated;
                                             ) CLASS ACTION COMPLAINT FOR
12                                           ) DAMAGES
                  Plaintiff,                 )
13                                           )   1. FAILURE TO PAY WAGES
            vs.                              )      (CAL. LAB. CODE §§ 1194 AND
14                                           )
     SUTTER HEALTH, a California Nonprofit ))       1198, ET SEQ.);
15                                               2. FAILURE TO PAY OVERTIME
     Public Benefit Corporation; and DOES 1– )
     50;                                     )      WAGES (CAL. LAB. CODE §§ 510
16                                                  AND   1198, ET SEQ.);
                                             )
17                                           )   3. FAILURE TO PROVIDE MEAL
                  Defendants.                )
                                             )      AND REST BREAKS (CAL. LAB.
18                                           )      CODE § 226.7);
                                             )   4. WAITING TIME PENALTIES
19                                           )
                                             )      (CAL. LAB. CODE § 203);
20                                           )   5. FAILURE TO MAINTAIN AND
                                             )      PROVIDE ACCURATE WAGE
21                                           )      STATEMENTS (CAL. LAB.
                                             )
22                                           )      CODE §§ 226 AND 1174, ET
     _________________________________ )            SEQ.);
23                                           )   6. UNFAIR BUSINESS PRACTICES
24                                                     (BUS. & PROF. CODE § 17200, ET
                                                       SEQ.);
25                                                  7. WILFULL VIOLATION OF THE
                                                       FLSA (29 U.S.C. § 201, ET SEQ.);
26                                                  8. VIOLATION OF THE FLSA
27                                                  9. RETALIATION (CAL. LAB.
                                                       CODE § 1102.5).
28
                                                  DEMAND FOR JURY TRIAL
         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 2 of 37



 1
            Plaintiff Gina Mangrubang (“Plaintiff”), individually and as the representative of a
 2
     Putative Class of similarly situated persons, alleges as follows:
 3
                                          INTRODUCTION
 4
            1.     Plaintiff’s putative class action lawsuit arises out of Defendant Sutter
 5
     Health’s (“Defendant” or “Sutter”) illegal design to circumvent federal and state laws with
 6
     the purpose of cutting costs and maximizing profits through a systematic scheme of
 7
     exploiting and intimidating its employees to miss meal and rest breaks and to work
 8
     overtime without appropriate compensation.
 9
            2.     Defendant Sutter engages in a host of despicable and illegal practices,
10
     including: the denial of meal and rest breaks to its employees, the denial of appropriate
11
     overtime compensation to its employees, and the denial of appropriate “penalty pay” to its
12
     employees when such “penalty pay” has been incurred by Sutter.
13
            3.     Among the most egregious of Sutter’s unlawful employment practices, are
14
     those directed toward its respiratory therapist employees. In an effort to cut costs, Sutter
15
     deliberately understaffs its respiratory therapy department in violation of Title 22 of the
16
     California Code of Regulations. What’s worse, however, is that the dangerous staffing
17
     levels not only create peril for Sutter’s patients, but also results in the denial of state-
18
     mandated meal and rest breaks to respiratory therapists who work tirelessly to ensure that
19
     their patients are being cared for appropriately.
20
            4.     Respiratory therapists who attempt to take the duty-free meal and rest periods
21
     to which they are entitled by law are routinely denied the opportunity to do so. In fact, they
22
     are often required by their superiors to clock out for their breaks, but to remain “on duty”
23
     throughout them. Even if the respiratory therapists are allowed to take their breaks and
24
     receive permission from their supervisors before doing so, however, other higher-ranking
25
     individuals within Sutter will nevertheless reprimand them and accuse them of
26
     “jeopardizing patient safety” by going “off duty” to take their breaks! Sutter’s managers
27
     have even gone so far as to attempt to manufacture evidence against respiratory therapists
28
                                                 -2-
         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 3 of 37



 1
     in an attempt to find grounds to reprimand and discipline them for taking their state-
 2
     mandated lunch and rest breaks, despite having received permission from their supervisors.
 3
            5.     Sutter’s heinous conduct does not end there, however, as respiratory
 4
     therapists and many other types of Sutter employees are forbidden from noting missed
 5
     break and meal periods on their time cards. Further, in the event that these Sutter
 6
     employees do note the missed break and meal periods on their time cards, Sutter’s
 7
     managers alter these timecards to omit references to these missed break and meal periods,
 8
     so as to avoid having to pay penalty fees.
 9
            6.     Sutter viciously retaliates against employees who complain about its illegal
10
     conduct, subjecting them to increased discipline and denying them benefits granted to other
11
     employees who keep quiet about Sutter’s blatant violations.
12
            7.     Sutter further engages in a patterns and practice of forcing its nurses to clock
13
     out following their shift hours, but prior to fulfilling their charting duties. This unlawful
14
     practice prevents the nurses from accruing overtime, enabling Sutter to shortchange them.
15
            8.     For years, Sutter has also denied state-mandated overtime pay to laboratory
16
     personnel and failed to compensate operating room and sterilization technicians for shift
17
     differential pay. Similar to its conduct with respect to its respiratory therapists, Sutter has
18
     forced laboratory workers to work through breaks and take their lunches during the final
19
     hour of their shifts in contravention to hospital policy and union bargaining agreements.
20
            9.     Sutter has further endeavored to remove union representatives from common
21
     areas and shuffle union meetings to different Sutter locations in an effort to make its
22
     employees uncomfortable during these proceedings and reduce their bargaining power.
23
            10.    Plaintiff brings this putative wage and hour class action for missed meal and
24
     rest breaks and overtime hours worked. On behalf of herself and others similarly situated,
25
     Plaintiff seeks equitable and injunctive relief, economic and statutory damages,
26
     prejudgment interest, costs and attorney’s fees, and other appropriate relief against Sutter
27
     Health and Does 1 through 50, as alleged herein, for violations of the California Labor
28
                                                  -3-
         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 4 of 37



 1
     Code. Plaintiff seeks relief authorized by the Fair Labor Standards Act and such additional
 2
     relief awardable as a result of Defendants’ unfair and unlawful conduct in violation of
 3
     California Business and Professions Code § 17200, et seq.
 4
                                    JURISDICTION AND VENUE
 5
            11.    This Court has original jurisdiction over this action under the Class Action
 6
     Fairness Act, 28 U.S.C. § 1332(d), because this is a putative class action in which this
 7
     Court has federal question jurisdiction over this action pursuant to 28 U.S.C. § 1331 and
 8
     section 16(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b).
 9
            12.    In addition, this Court has supplemental jurisdiction over Plaintiff’s state
10
     wage and hour claims under 28 U.S.C. § 1367 because those claims derive from a common
11
     nucleus of operative facts.
12
            13.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a
13
     substantial portion of the events giving rise to Plaintiff’s claims and those of the other
14
     Putative Class members occurred in the Northern District of California, as Defendant: (a) is
15
     authorized to conduct business in this District and has intentionally availed itself of the
16
     laws within this District; (b) currently does substantial business in this District; and (c) is
17
     subject to personal jurisdiction in this District.
18
                                                PARTIES
19
            14.    At all times relevant to this matter, Plaintiff Gina Mangrubang (“Plaintiff”)
20
     was a resident of Sonoma County, California and a citizen of California. Ms. Mangrubang
21
     was a non-exempt hourly employee employed by Sutter Health in Sonoma County,
22
     California. At all relevant times, Plaintiff was employed as a Respiratory Therapist at Sutter
23
     Santa Rosa Regional Hospital.
24
            15.    Defendant Sutter Health, Inc. (“Sutter”), at all relevant times, is and was a
25
     California Nonprofit Public Benefit Corporation, with its headquarters in Sacramento,
26
     California. Sutter is a healthcare system that is comprised of doctors, hospitals and other
27
     health care professionals that provide services in more than 100 Northern California cities
28
                                                   -4-
         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 5 of 37



 1
     and towns, with major service lines of care including: cardiac care, women’s and children’s
 2
     services, cancer care, orthopedics and advanced patient safety technology.
 3
            16.    Plaintiff is informed and believes that during the relevant time period, Sutter
 4
     employed no fewer than 150 non-exempt, full-time hourly employees in the State of
 5
     California in healthcare staff positions, who were not paid in accordance with the FLSA
 6
     and California State laws and regulations.
 7
            17.    Plaintiff is informed and believes, and thereon alleges that Sutter is and was
 8
     advised by skilled lawyers and other professionals, employees, and advisors with
 9
     knowledge of the requirements of the FLSA and the wage and hour laws, rules, and
10
     regulations of the State of California.
11
            18.    At all relevant times, Sutter and Does 1 through 50, inclusive, were
12
     employers within the meaning of the California Industrial Wage Commission Wage Orders
13
     in that they directly or indirectly employed and exercised control over wages earned, hours
14
     worked, and working conditions of Putative Class members, including Plaintiff.
15
            19.    At all times relevant to this action, Putative Class members, including
16
     Plaintiff, were employees of Sutter in Sonoma County, California and employed in
17
     healthcare staff positions. As such, the Putative Class members, including Plaintiff, were
18
     the types of persons contemplated to be protected by the FLSA and the California Labor
19
     Code, and said laws and regulations were intended to apply to Sutter specifically to prevent
20
     the types of injuries and damages alleged herein.
21
            20.    As alleged herein, Sutter is responsible for the implementation of numerous
22
     policies and procedures in direct violation of the FLSA and California State laws, rules,
23
     orders, and regulations.
24
            21.    The true names and capacities, whether individual, corporate, associate, or
25
     otherwise, of Defendants sued herein as Does 1 through 50, inclusive, are currently
26
     unknown to Plaintiff, who therefore sues said Defendants by such fictitious names. Plaintiff
27
     is informed and believes, and thereon alleges, that each of the Defendants designated herein
28
                                                  -5-
         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 6 of 37



 1
     as a Doe Defendant is legally responsible in some manner for the events and happenings
 2
     referred to herein and caused injury and damage proximately thereby to Plaintiff as
 3
     hereinafter alleged. Plaintiff will seek leave of Court to amend this Complaint to reflect the
 4
     true names and capacities of the Defendants designated hereinafter as Does when the same
 5
     have been fully ascertained.
 6
            22.    Plaintiff is informed and believes, and based thereon alleges, that at all
 7
     times mentioned herein, each of the Defendants was the agent, servant, employee, co-
 8
     venturer, and co-conspirator of each of the remaining Defendants, and was at all times
 9
     herein mentioned acting within the course, scope, purpose, consent, knowledge,
10
     ratification, and authorization of and for such agency, employment, joint venture, and
11
     conspiracy and aided and abetted the unlawful conduct alleged herein.
12
            23.    Plaintiff is further informed and believes, and thereon alleges, that at all
13
     relevant times, each Defendant was completely dominated and controlled by its Co-
14
     Defendants, and each was the alter ego of the other. Whenever and wherever reference is
15
     made in this Complaint to any conduct by Defendant or Defendants, such allegations and
16
     references shall also be deemed to mean the conduct of each of the Defendants, acting
17
     individually, jointly, and severally. Whenever and wherever reference is made to
18
     individuals who are not named as Defendants in this Complaint, but were employees and/or
19
     agents of Defendants, such individuals at all relevant times acted on behalf of Defendants
20
     named in this Complaint within the scope of their respective employments.
21
            24.    Plaintiff brings this putative class action on behalf of herself and on behalf of
22
     other current and former employees of Sutter and, pursuant to Business & Professions Code
23
     section 17000, et seq., on behalf of other members of the general public. Plaintiff brings
24
     this collective action pursuant to 29 U.S.C. § 216(b).
25
                                       FACTUAL ALLEGATIONS
26
            25.    Sutter has engaged in a multitude of illegal employment practices affecting
27
     all manner of healthcare staff employed at its multiple facilities. Plaintiff and the other
28
                                                 -6-
         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 7 of 37



 1
     members of the Putative Class have been injured by Sutter’s practices in that they have
 2
     been forced to miss meal and rest breaks, forced to work overtime without proper
 3
     compensation, and forced to work in understaffed conditions. Plaintiff and the other
 4
     members of the Putative Class have further been affected by Sutter’s illegal alterations of
 5
     their timecards, which have had the effect of deleting indications of overtime hours worked
 6
     and meal and rest breaks missed such that Sutter has been able to avoid having to pay
 7
     penalties for its violations.
 8
            28.     Sutter has mandated that Plaintiff and the other members of the Putative Class
 9
     forego and/or work through state-mandated meal and rest breaks or else defer these in
10
     contravention to union bargaining agreements and hospital policy. Sutter has further
11
     required and demanded that Plaintiff and other members of the Putative Class work in
12
     understaffed conditions, thus creating danger to patients. Sutter has further required and
13
     demanded that Plaintiff and the other members of the Putative Class work beyond their
14
     shift times without overtime compensation and has altered the timecards of Plaintiff and the
15
     other members of the Putative Class so as to erase any record of the many violations
16
     detailed herein. The amount of wages owed to Plaintiff and the other members of the
17
     Putative Class is readily and objectively ascertainable.
18
            29.     Plaintiff brings this action individually, as well as on behalf of each and all
19
     other persons similarly situated and seeks class certification under Federal Rule of Civil
20
     Procedure 23. Plaintiff may properly maintain this action as a class action pursuant to Rule
21
     23 and other applicable law, because there is a well-defined community of interest in the
22
     litigation and the proposed class is ascertainable.
23
            30.     All claims herein for which Plaintiff seeks relief arise under the FLSA and
24
     California law.
25
            31.     Plaintiff is a respiratory therapist (“RT”) employed at Sutter Santa Rosa
26
     Regional Hospital.
27
            32.     On November 24, 2018, Sutter knowingly understaffed its respiratory therapy
28
                                                  -7-
         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 8 of 37



 1
     department in violation of Title 22 of the California Code of Regulations, placing just two
 2
     respiratory therapists and a student on duty for all patients. 1 Plaintiff, a licensed respiratory
 3
     therapist, asked her registered nurse supervisor to make appropriate accommodations for
 4
     her lunch period according to hospital policy at 9:30 a.m. Plaintiff’s nursing supervisor
 5
     granted her permission to take her lunch period and sent her on her lunch break at 4:00 p.m.
 6
            33.     On November 24, 2018, and during one of her shifts, Plaintiff’s manager,
 7
     Chris Strunk (“Mr. Strunk”) asked one of Plaintiff’s colleagues why Plaintiff had left the
 8
     building. Plaintiff’s colleague, who was her registered nurse supervisor, indicated that she
 9
     had deemed it safe for Plaintiff to take her state-mandated lunch break because other
10
     individuals who were capable of covering for Plaintiff were “on duty”. Plaintiff was
11
     subsequently reprimanded by Mr. Strunk for leaving the building and taking her state-
12
     mandated lunch break.
13
            34.     The situation repeated itself on November 25, 2018, when Sutter again
14
     knowingly understaffed the Respiratory Therapy department such that only one Respiratory
15
     Therapist was “on duty” when Plaintiff requested permission to take her state-mandated
16
     lunch from her registered nurse supervisor, who granted Plaintiff such permission. Plaintiff
17
     was again reprimanded by Mr. Strunk for taking her state-mandated lunch break.
18
            35.     Despite Plaintiff’s registered nurse supervisor taking full responsibility for
19
     releasing Plaintiff for her lunch breaks, Mr. Strunk interrogated Plaintiff’s coworkers in
20
     attempting to determine why Plaintiff had left the building for her meal periods. While
21
     Plaintiff’s coworkers indicated that they did not feel unsupported when Plaintiff elected to
22
     take her meal periods, Mr. Strunk later twisted their accounts of what had transpired in an
23
     effort to make Plaintiff appear guilty of having “abandoned” her co-workers.
24
            36.     On November 27, 2018, Mr. Strunk wrote an email to Plaintiff in which he
25
     stated that Plaintiff’s co-worker “did not feel” safe without Plaintiff present and on-duty
26
     1
27     Regarding respiratory therapist to patient ratios, 22 CCR § 70405(g) provides that, “Sufficient
     respiratory care practitioners and/or respiratory care technicians shall provide support for
     resuscitation and maintenance of the mechanical ventilators in a ratio of 1:4 or fewer on each
28   shift.” 22 CCR § 70405(g).
                                                      -8-
         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 9 of 37



 1
     due to the patient load and severity of patient conditions. Mr. Strunk stated that he does
 2
     “not authorize anyone to take a duty free break and leave only one staff RT on duty to
 3
     cover the entire hospital.”
 4
            37.    In addition, Mr. Strunk altered Plaintiff’s timecards such that they omitted
 5
     indications of missed meal periods on October 27 and 31, 2018 and November 25, 2018.
 6
            38.    On December 5, 2018, Plaintiff was called to a meeting attended by Mr.
 7
     Strunk with respect to the events that transpired on November 24th and 25th, 2018. During
 8
     the meeting, Plaintiff’s superiors questioned her on unrelated matters, including purported
 9
     charges that Plaintiff had “practice[ed] outside her scope of practice.” Plaintiff’s superiors
10
     confronted her with these unfounded charges and referred to them as “very serious” in an
11
     attempt to intimidate Plaintiff.
12
            39.    On January 4, 2019, Plaintiff was called into Mr. Strunk’s office for
13
     “unprofessional conduct.” Mr. Strunk refused to give Plaintiff any particulars about the
14
     conduct being referred to, but indicated that it had taken place on December 21 and 22,
15
     2018. Mr. Strunk denied Plaintiff union representation after she requested that a union
16
     steward be present during this reprimand meeting.
17
            40.    On Saturday, January 5, 2019, Plaintiff contacted Mr. Strunk by text message
18
     pursuant to a hospital policy that Mr. Strunk had repeatedly posted in order to inform him
19
     that she wished to have break coverage so that she could avoid a missed meal period. Mr.
20
     Strunk responded as follows: “I ask that you please respect my privacy and consider that if
21
     not during normal business hours whether it is a true emergency before consulting me on
22
     Saturday afternoons.” Mr. Strunk ultimately told Plaintiff to take her lunch break during the
23
     tenth hour of her shift in contravention to both union bargaining agreements and Sutter’s
24
     own hospital policies. 2
25
            41.    Subsequently, on January 5, 2019, Plaintiff sent an email to Mr. Strunk and
26
     others at Sutter complaining about the meal and rest break issues she had experienced and
27
     2
       Sutter hospital policy and union bargaining agreements both state that meal periods should be
28   taken as “near to the middle of the shift as reasonably possible.”
                                                      -9-
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 10 of 37



 1
     specifically, about Mr. Strunk’s conduct in connection with her experience.
 2
           42.    On January 18, 2019, Mr. Strunk gave Plaintiff a verbal warning regarding
 3
     her complaints about her meal and rest breaks. Once again, Plaintiff was denied union
 4
     representation during the confrontation with Mr. Strunk.
 5
           43.    On February 5, 2019, Sutter understaffed its Respiratory Therapy Department
 6
     at Plaintiff’s hospital in violation of Title 22 of the California Code of Regulations. As a
 7
     result, Plaintiff was denied a state-mandated meal period.
 8
           44.    On February 6, 2019, Sutter again understaffed its Respiratory Therapy
 9
     Department at Plaintiff’s hospital in violation of Title 22. Plaintiff complained to Mr.
10
     Strunk that the level of staffing was extremely dangerous. Mr. Strunk simply replied, “I’ve
11
     worked in tons of dangerous conditions before.”
12
           45.    On February 8, 2019, Sutter once again understaffed its Respiratory Therapy
13
     Department at Plaintiff’s hospital t in violation of Title 22. This time, a physician by the
14
     name of Dr. Stafford complained about it, but nothing was done to remedy the situation.
15
           46.    After months of Plaintiff complaining about Sutter’s working conditions, on
16
     May 22, 2019, Mr. Strunk summoned Plaintiff to a meeting in his office. Plaintiff inquired
17
     of Mr. Strunk whether the meeting was going to lead to disciplinary action, explaining that
18
     if so, she would need union representation. Mr. Strunk represented to Plaintiff that the
19
     meeting would not lead to disciplinary action and Plaintiff accordingly remained present for
20
     the remainder of the meeting without a union representative. Following the meeting,
21
     however, Plaintiff learned that a disciplinary action had been filed against her and Mr.
22
     Strunk had misrepresented the nature of the meeting, depriving her of her rights.
23
           47.    Plaintiff’s experiences described herein are but one example of the systematic
24
     way in which Defendant Sutter has taken advantage of its employees by: (1) employing
25
     cost-cutting measures that are illegal and dangerous for patients; (2) denying its employees
26
     state-mandated duty-free meal and rest breaks; (3) going out of its way to reprimand
27
     employees who take the meal and rest breaks to which they are entitled by law; (4)
28
                                               - 10 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 11 of 37



 1
     covering up its illicit conduct by illegally altering timecards after the fact so that meal and
 2
     rest break violations are not documented; and (5) retaliating against employees who
 3
     complain about Sutter’s unlawful conduct.
 4
            48.    Plaintiff and the other members of the Putative Class have been denied meal
 5
     and rest breaks on a regular basis since Plaintiff began working for Sutter in March 2014.
 6
     During that time, Sutter has perpetrated other types of illegal employment-related conduct
 7
     involving Respiratory Therapists and other types of healthcare staff workers.
 8
            49.    Specifically, and as to its Respiratory Therapists, Sutter maintains a policy
 9
     and practice of forcing its Respiratory Therapists to “clock out” for their meal and rest
10
     breaks, yet Sutter forces them to remain “on duty” during these meal and rest breaks, such
11
     that Respiratory Therapists are deprived of an “off duty” meal and rest break. Sutter further
12
     forbids its Respiratory Therapists from indicating missed meal and rest breaks on their time
13
     cards through the Kronos time-keeping software program that Sutter utilizes.
14
            50.    As to its Nurses, Sutter has engaged in a pattern and practice of compelling
15
     these professionals to “clock out” at the end of their shift hours, but doing so prior to the
16
     Nurses’ completion of their charting duties. Nurses must then spend additional time
17
     completing their charting responsibilities, for which they are not properly compensated. By
18
     way of this practice, Defendant Sutter denies overtime compensation to its Nurses.
19
            51.    Sutter has engaged in other egregious practices in an effort to deprive its
20
     employees of overtime pay. One such practice is the denial of “consecutive pay.”
21
     Consecutive pay is payment at one and one half times an employee’s normal rate for hours
22
     worked over forty during a workweek. Sutter denies its employees their consecutive pay by
23
     categorizing employee time such that employee hours worked beyond forty hours in a
24
     given week are considered as falling within a new workweek/pay period. Thus, Sutter is
25
     able to avoid paying overtime since employees are denied their “consecutive pay.”
26
            52.    Sutter has also denied state-mandated overtime pay to laboratory personnel
27
     and has failed to compensate operating room and sterilization technicians for shift
28
                                                - 11 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 12 of 37



 1
     differential pay. Further, Sutter has forced laboratory workers to work through meal and
 2
     rest breaks and has forced them to take their lunches during the final hour of their shifts in
 3
     contravention to hospital policy and union bargaining agreements.
 4
               53.   Sutter has further endeavored to remove union representatives from common
 5
     areas and to shuffle union meetings to different Sutter locations in an effort to make its
 6
     employees uncomfortable during these vital proceedings and reduce their bargaining
 7
     power.
 8
               54.   The Putative Class that Plaintiff seeks to represent in this class action is
 9
     composed of current and former non-exempt hourly employees who are or were employed
10
     by Sutter in California as healthcare staff, including, but not limited to: Respiratory
11
     Therapists, Phlebotomists, Pharmacy Technicians, ER Technicians, Imaging Personnel,
12
     Nursing Assistants, Physicians, and Nurses, all of whom have worked for Sutter at any time
13
     beginning four (4) years preceding the filing of the Complaint in this action through
14
     settlement or final judgment in this matter.
15
               55.   Plaintiff also seeks to represent a Putative Subclass (the “Former Employee
16
     Subclass”) for certain class action causes of action, that is composed of former non-exempt
17
     hourly employees who are or were employed by Sutter in California as healthcare staff,
18
     including, but not limited to: Respiratory Therapists, Phlebotomists, Pharmacy Technicians,
19
     ER Technicians, Imaging Personnel, Nursing Assistants, Physicians, and Nurses, all of
20
     whom have worked for Sutter at any time beginning four (4) years preceding the filing of
21
     the Complaint in this action through settlement or final judgment in this matter.
22
                                  Collective Action Under the FLSA
23
               56.   Plaintiff realleges and incorporates herein by reference each and every
24
     allegation contained in the preceding paragraphs of this Complaint as though fully set forth
25
     herein.
26
               57.   Defendants, and each of them, save and except for Defendant Sutter, which is
27
     sued as an entity, are sued in their individual and official capacities.
28
                                                  - 12 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 13 of 37



 1
            58.    Each Defendant herein willfully committed, ordered, directed, supervised,
 2
     allowed, planned, ratified, concealed, organized, or otherwise participated in the unlawful
 3
     acts complained of herein.
 4
            59.    Plaintiff files this collective action on behalf of herself and on behalf of other
 5
     former or current employees of Sutter who may be similarly situated (“Putative Class”).
 6
                                  Meal and Rest Break Allegations
 7
            60.    Sutter knew or should have known that Plaintiff and the other members of the
 8
     Putative Class were entitled to receive a duty-free meal period within the first five hours of
 9
     any shift of six or more hours, and that any failure to provide such a period requires Sutter
10
     to pay Plaintiff and the other members of the Putative Class one hour of wages per day for
11
     untimely, missed, or interrupted on-duty meal periods.
12
            61.    Sutter knew or should have known that Plaintiff and the other members of the
13
     Putative Class were entitled to a fifteen-minute rest break for each shift of four hours, and
14
     that any failure to provide such a break requires Sutter to pay Plaintiff and the other
15
     members of the Putative Class one hour of wages per day for missed rest breaks.
16
            62.    Despite the mandates of the FLSA, Sutter intentionally created and
17
     maintained an unlawful environment in which employees were routinely denied meal and
18
     rest breaks, or else reprimanded for taking such rest breaks even with supervisor approval.
19
     Further, Sutter illegally manipulated and altered its employee timecards to cover up
20
     violations of the laws relating to meal and rest breaks so as to avoid having to pay penalties
21
     to Plaintiff and the other members of the Putative Class.
22
            63.    Sutter further intentionally violated the FLSA and other applicable state laws
23
     herein alleged to have been violated by unlawfully requiring and demanding that Plaintiff
24
     and the other members of the Putative Class continue to work during their duty-free meal
25
     periods without taking any breaks during full shifts—either eight, ten or twelve hours.
26
            64.    Sutter deliberately and consistently created an overtly high-stress, high-
27
     intensity, and hostile atmosphere for its employees. It accomplished this by (1) employing
28
                                                 - 13 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 14 of 37



 1
     cost-cutting measures that are illegal and dangerous for patients, namely understaffing its
 2
     respiratory therapy department; (2) denying its employees state-mandated duty-free meal
 3
     and rest breaks; (3) going out of its way to reprimand employees who take the meal and rest
 4
     breaks to which they are entitled by law even if they receive prior permission from their
 5
     supervisors; (4) covering up its illicit conduct by illegally altering timecards after the fact
 6
     so that meal and rest break violations are not documented; and (5) retaliating against
 7
     employees who complain about its improper conduct. Defendant Sutter’s conduct runs
 8
     afoul of both the FLSA and state law.
 9
            65.    Sutter managers created this intolerable atmosphere by deliberately
10
     understaffing its departments as a cost-cutting measure in violation of state law, denying
11
     meal and rest breaks to Plaintiff and the other members of the Putative Class as a result of
12
     the low staff numbers, reprimanding and disciplining Plaintiff and the other members of the
13
     Putative Class for taking their breaks and meal periods, even with supervisor approval,
14
     altering the time cards of Plaintiff and the other members of the Putative Class to avoid
15
     documentation of violations of the law, and retaliating against Plaintiff and the other
16
     members of the Putative Class for complaining about and/or reporting its conduct.
17
            66.    Sutter had an unlawful policy of staffing only two Respiratory Therapists for
18
     an entire hospital in contravention of 22 CCR § 70405(g) in an effort to save costs.
19
            67.    As a result of Sutter’s illegal and dangerous understaffing practice, Sutter
20
     managers engaged in the illegal practice of denying Plaintiff and the other members of the
21
     Putative Class the meal and rest breaks to which they were entitled by law.
22
            68.    In the event that Plaintiff and the other members of the Putative Class
23
     received supervisor permission to take their meal and rest periods, Sutter managers engaged
24
     in the illegal practice of reprimanding them and disciplining them, sometimes going so far
25
     as to attempt to manufacture evidence to indicate that they had left co-workers unsupported
26
     and patients in danger.
27
            69.    Sutter also maintained an unlawful policy of altering employee timecards to
28
                                                - 14 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 15 of 37



 1
     omit references to missed meal and rest breaks so as to avoid having to pay penalties for the
 2
     violations associated with these.
 3
            70.    Additionally, Sutter forced employees to clock out for meal and rest periods
 4
     and yet to remain on duty during these periods such that employees were deprived of their
 5
     meal and rest periods, but time records indicated to the contrary. Sutter further forbade
 6
     employees from noting missed meal and rest breaks on their timecards.
 7
            71.    Sutter forced its unlawful scheme relating to meal and rest breaks upon
 8
     Plaintiff and the other members of the Putative Class. From Plaintiff’s first day of
 9
     employment to the present day, Plaintiff has worked multiple days each month without
10
     taking a lunch break and/or being allowed to take a rest break.
11
            72.    Sutter’s practice of requiring Plaintiff and the other members of the Putative
12
     Class to work without meal or rest breaks is in violation of the Industrial Welfare
13
     Commission’s wage order, the California Labor Code, and relevant laws, rules, orders,
14
     requirements, and regulations. It is also in violation of the FLSA.
15
            73.    Based on Plaintiff’s hourly rate, Plaintiff is owed, at a minimum, $1,418.62
16
     per month in uncompensated meal and rest breaks ($17,023.44 per year).
17
            74.    Defendant Health required and caused its non-exempt employees to work its
18
     shifts of eight, ten or twelve (or more) hours without meal and rest breaks—or at least
19
     appropriate compensation for those missed meal and rest breaks. Plaintiff and the other
20
     members of the Putative Class are entitled to back wages to compensate them retroactively
21
     for all meal and rest break periods of which they were deprived during the class period,
22
     plus all penalties, in addition to one hour’s compensation for each meal or rest break missed
23
     as prescribed by I.W.C. Wage Order 5-2001.
24
                                         Overtime Allegations
25
            75.    Sutter knew or should have known that the members of the putative class,
26
     including Plaintiff, were non-exempt, full-time hourly employees entitled to receive
27
     overtime compensation for all hours worked above forty hours in a workweek, and that
28
                                                - 15 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 16 of 37



 1
     Sutter was required to pay members of the Putative Class one and a half times their wages
 2
     for all hours worked above the normal maximum number of hours in a workday and/or
 3
     workweek.
 4
            76.    Despite the mandate of the FLSA and other applicable state laws, Sutter
 5
     intentionally created and maintained an unlawful system by which Sutter would force its
 6
     Respiratory Therapists to work overtime by compelling them to clock out during their meal
 7
     and rest breaks, yet force them continue working through those breaks by keeping them “on
 8
     call”. Thus, Respiratory Therapists accrued undocumented overtime during periods when
 9
     they should have been “off duty” with respect to their missed meal and rest breaks.
10
            77.    Sutter further forced its Nurses to complete their charting duties after
11
     clocking out, and thus to accrue undocumented overtime hours after their shifts.
12
            78.    Sutter has further created and maintained an unlawful system by which it
13
     resets employee pay periods after employees have worked the maximum number of
14
     normally compensated hours so as to deprive employees of overtime pay.
15
            79.    Sutter further intentionally violated the FLSA and other applicable state laws
16
     by unlawfully requiring and demanding that Plaintiff and the other members of the Putative
17
     Class work beyond eight hours in a workday (California law) and forty hours in a
18
     workweek (FLSA) without appropriate overtime compensation.
19
            80.    Sutter deliberately and consistently created an overtly high-stress, high-
20
     intensity, and hostile atmosphere for its employees to work in, and through methods of
21
     intimidation and retaliation, compelled Plaintiff and the other Members of the Putative
22
     Class to work under intolerable and unlawful conditions. Sutter managers forced Plaintiff
23
     and the other members of the Putative Class to clock out for meal and rest breaks and yet
24
     work through those breaks, thus accruing undocumented overtime hours. Employees who
25
     took their meal and rest breaks faced retaliation in the form of disciplinary action.
26
            81.    Sutter altered employee timecards to erase indications of overtime hours
27
     worked and meal and rest breaks missed so as to avoid having to pay overtime wages and
28
                                                 - 16 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 17 of 37



 1
     penalty fees. In other instances, Sutter forbade employees from noting missed meal and rest
 2
     breaks on their timecards in the first place.
 3
            82.      Sutter enforced its unlawful policies and practices upon Plaintiff and the other
 4
     members of the Putative Class alike. From Plaintiff’s first day of employment to the
 5
     present, Plaintiff worked, on average, one hour of overtime per day and three hours of
 6
     overtime per week without compensation.
 7
            83.      Plaintiff works at least three twelve-hour shifts per week, and is entitled
 8
     during each shift to take three fifteen-minute rest breaks and two thirty-minute meal
 9
     periods. Plaintiff is forced to work through all of her breaks during approximately one half
10
     of the shifts that she works.
11
            84.      Sutter’s practice of requiring Plaintiff and the other members of the Putative
12
     Class to work, at a minimum, an average of three overtime hours per week without
13
     compensation is in violation of the Industrial Welfare Commission’s wage order, the
14
     California Labor Code, and relevant laws, rules, orders, requirements, and regulations. It is
15
     also in violation of the FLSA. Plaintiff is owed, at a minimum $744.82 per month in
16
     uncompensated overtime wages ($8,937.81 per year).
17
                                            Class Action Allegations
18
            85.      This action is brought, and may properly be maintained, as a class action
19
     under Federal Rule of Civil Procedure 23 because there is a well-defined community of
20
     interest in the litigation and the proposed class is easily ascertainable. This action satisfies
21
     the predominance, typicality, numerosity, superiority, and adequacy requirements of these
22
     provisions.
23
                  a. Numerosity: The Putative Class is so numerous that the individual joinder of
24
                     all members is impractical under the circumstances of this case. While the
25
                     exact number of Putative Class members is unknown to Plaintiff at this time,
26
                     Plaintiff is informed and believes, and based thereon alleges, that Sutter
27
                     employed well over 150 persons in hourly positions during the class period.
28
                                                  - 17 -
     Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 18 of 37



 1
          b. Commonality: Common questions of law and fact exist as to all members of
 2
             the Putative Class and predominate over any questions that affect only
 3
             individual members of the class. The common questions of law and fact
 4
             include, but are not limited to:
 5
                 i. Whether Defendants had a policy and practice of deliberately
 6
                    understaffing its departments as a cost-saving measure;
 7
                ii. Whether Defendants had a policy and practice of failing to authorize
 8
                    and permit Putative Class members to take a fifteen-minute rest break
 9
                    for every four hours worked in a shift and whether such policy and
10
                    practice is and was unlawful;
11
               iii. Whether Defendants had a policy and practice of failing to authorize
12
                    and permit Putative Class members to take duty-free meal breaks for
13
                    every shift lasting longer than five hours and whether such policy and
14
                    practice was unlawful;
15
               iv. Whether Defendants had a policy and practice of reprimanding and/or
16
                    disciplining employees for taking the meal and rest breaks to which
17
                    they were entitled and whether such policy and practice was unlawful;
18
                v. Whether Defendants had a policy and practice of altering employee
19
                    timecards such that they would not reflect missed meal and rest breaks
20
                    and whether such policy and practice was unlawful;
21
               vi. Whether Defendants had a policy and practice of forbidding
22
                    employees to note missed meal and rest breaks on their timecards and
23
                    whether such policy and practice was unlawful;
24
               vii. Whether Defendants had a policy and practice of requiring employees
25
                    to work beyond eight hours in a day or forty hours in a week without
26
                    overtime compensation and whether such policy and practice was
27
                    unlawful;
28
                                           - 18 -
     Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 19 of 37



 1
              viii. Whether Defendants’ policy and practice of not providing duty-free
 2
                    meal periods and rest periods resulted in incorrect wage statements
 3
                    being provided to Putative Class members;
 4
                ix. Whether Defendants’ policies and practices as alleged herein violated
 5
                    section 17200, et seq. of the California Business and Professions Code;
 6
                x. Whether Defendants violated section 2698, et seq. of the California
 7
                    Labor Code by engaging in the policies and practices alleged herein;
 8
                    and
 9
                xi. Whether penalties should be assessed for the alleged Labor Code
10
                    violations;
11
          c. Typicality: Plaintiff’s claims are typical of the claims of the Putative Class
12
             members. Plaintiff and the members of the class sustained damages arising
13
             out of Defendants’ common policies and practices alleged herein.
14
          d. Adequacy: Plaintiff will fairly and adequately protect the interests of the
15
             members of the class. Plaintiff has no interest that is adverse to the interests
16
             of other Putative Class members.
17
          e. Superiority: A class action is superior to other available means for the fair
18
             and efficient adjudication of this controversy. Because individual joinder of
19
             all members of the class is impractical, class action treatment will permit a
20
             large number of similarly situated persons to prosecute their common
21
             claims in a single forum simultaneously, efficiently, and without
22
             unnecessary duplication of effort and expense that numerous individual
23
             actions would engender. The expenses and burdens of individual litigation
24
             would make it difficult or impossible for individual members of the class to
25
             redress the wrongs done to them, while important public interests will be
26
             served by addressing the matter as a class action. The cost to and burden on
27
             the court system of adjudication of individualized litigation would be
28
                                          - 19 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 20 of 37



 1
                  substantial, and substantially more than the costs and burdens of a class
 2
                  action. Class litigation would also prevent the potential for inconsistent or
 3
                  contradictory judgments.
 4
               f. Public Policy Considerations: When employers violate state wage and hour
 5
                  laws as is the case here, current employees are often afraid to assert their
 6
                  rights out of fear of direct or indirect retaliation. Former employees are
 7
                  fearful of bringing actions because they perceive that their former
 8
                  employers can frustrate their efforts to find future employment through
 9
                  negative references and other means. Class actions provide the class
10
                  members who are not named in the complaint with a type of anonymity that
11
                  allows for vindication of their rights. The members of the class are so
12
                  numerous that the joinder of all members would be impractical and the
13
                  disposition of their claims in a class action rather than in individual actions
14
                  will benefit the parties and the Court. There is a well-defined community of
15
                  interest in the questions of law or fact affecting the Putative Class in that
16
                  the legal questions of violation of the contractual agreements with
17
                  employees, the Wage Order, the California Labor Code, and the California
18
                  Unfair Business Practices Act, are common to the Putative Class members.
19
                  The factual questions relating to the amount of wages of which Defendants
20
                  have deprived Putative Class members and applicable penalties are also
21
                  common to the Putative Class members.
22
            87.    A representative action pursuant to the Unfair Business Practices Act on
23
     behalf of the general public is appropriate and necessary because the trade practices of
24
     Defendants as alleged herein violated California law. Plaintiff also requests, pursuant to
25
     the Unfair Business Practices Act, that this Court exercise its ancillary jurisdiction over
26
     the sums unlawfully retained by Defendants as a result of the conduct alleged herein and
27
     order disgorgement of unpaid residuals to all affected members of the Putative Class.
28
                                               - 20 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 21 of 37



 1
                                    FIRST CAUSE OF ACTION
 2
                                         UNPAID WAGES
 3
                     California Labor Code §§ 1194, 1194.2, and the Wage Order
 4
        (By Plaintiff and on Behalf of All Putative Class Members against All Defendants)
 5
               88.   Plaintiff realleges and incorporates herein by reference each and every
 6
     allegation contained in the preceding paragraphs of this Complaint as though fully set forth
 7
     herein.
 8
               89.   This action is brought pursuant to Labor Code § 1194, which provides for an
 9
     employee to recover in a civil action the unpaid balance of the full amount of compensation
10
     due, including interest thereon, attorney’s fees, and costs, notwithstanding any agreement to
11
     work for a lesser wage and the Wage Order.
12
               90.   This action is also brought pursuant to Section 7 of the Wage Order which
13
     requires employers to pay employees one and one half times their normal hourly rate for
14
     hours worked in excess of eight per day and in excess of forty per week. (Wage Order 7-
15
     2001.)
16
               91.   Defendants required Plaintiff and Putative Class members to work through
17
     their meal and rest breaks and to clock out for these breaks without being relieved of their
18
     duties and/or to clock out at the ends of their shifts but prior to completing their duties,
19
     and/or Defendants improperly categorized hours in excess of eight per day or forty per
20
     week as falling within a new pay period. As a result, members of the Putative Class,
21
     including Plaintiff, are entitled to receive compensation for overtime hours actually worked
22
     and the hours that they were denied duty-free meal and rest breaks.
23
               92.   Defendants further altered the timecards of Plaintiff and the other members
24
     of the Putative Class such that they would not reflect overtime hours worked and meal and
25
     rest breaks skipped in an effort to eliminate any record of code violations and overtime
26
     hours and to deprive Putative Class members of overtime pay. Defendants additionally
27
     forbade Plaintiff and the other members of the Putative Class from indicating missed meal
28
                                                - 21 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 22 of 37



 1
     and rest breaks and/or overtime hours worked on their time cards in other instances.
 2
               93.   Defendants’ failure to pay Putative Class members, including Plaintiff, for
 3
     all hours worked violated and continues to violate California Labor Code § 1194 and
 4
     Section 7 of the Wage Order. Consequently, Putative Class members were not paid in
 5
     compliance with California law.
 6
               94.   As a direct and proximate result of Defendants’ conduct as hereinabove
 7
     alleged, Putative Class members, including Plaintiff, have sustained and will continue to
 8
     sustain damages in the amount of unpaid wages, together with interest thereon, attorney’s
 9
     fees, and costs of suit.
10
                                       SECOND CAUSE OF ACTION
11
                                UNPAID OVERTIME COMPENSATION
12
                      Violation of the Wage Order and California Labor Code § 510
13
        (By Plaintiff and on Behalf of All Putative Class Members against All Defendants)
14
               95.   Plaintiff realleges and incorporates herein by reference each and every
15
     allegation contained in the preceding paragraphs of this Complaint as though fully set forth
16
     herein.
17
               96.   This action is brought pursuant to the Wage Order and California Labor
18
     Code § 510.
19
               97.   Under the Wage Order and California Labor Code § 510, Defendants are
20
     required to compensate members of the Putative Class, including Plaintiff, for all overtime
21
     hours worked, which overtime is calculated at one and one half times the regular rate of pay
22
     for hours worked in excess of eight hours per day and/or forty hours per week, and two
23
     times the regular rate of pay for hours worked in excess of twelve hours per day.
24
               98.   Defendants intentionally violated the FLSA and state law by requiring
25
     Plaintiff and Putative Class members to work through their meal and rest breaks and to
26
     clock out for these breaks without being relieved of their duties and/or to clock out at the
27
     ends of their shifts but prior to completing their duties, and/or Defendants intentionally
28
                                                - 22 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 23 of 37



 1
     violated the FLSA and state law by improperly categorizing hours in excess of eight per
 2
     day or forty per week as falling within a new pay period. As a result, members of the
 3
     Putative Class, including Plaintiff, are entitled to receive compensation for overtime hours
 4
     actually worked and the hours that they were denied duty-free meal and rest breaks.
 5
             99.    Defendants further altered the timecards of Plaintiff and the other members
 6
     of the Putative Class such that they would not reflect overtime hours worked and meal and
 7
     rest breaks skipped in an effort to eliminate any record of code violations and overtime
 8
     hours and to deprive Putative Class members of overtime pay. In other instances,
 9
     Defendants forbade Plaintiff and the other Putative Class members from indicating missed
10
     meal and/or rest breaks and/or overtime hours worked on their timecards in the first place.
11
             100. Sutter enforced its unlawful scheme upon Plaintiff and the other members of
12
     the Putative Class alike. From Plaintiff’s first day of employment and up until the present
13
     date, Plaintiff has regularly worked overtime without overtime compensation. Plaintiff has
14
     worked, on average, one overtime hour per day and three overtime hours per week without
15
     compensation. Plaintiff and Putative Class members would receive instructions from their
16
     supervisors and managers to clock out for meal and rest breaks, and yet to continue to
17
     remain on duty throughout these breaks. Plaintiff and the other members of the Putative
18
     Class would further receive instructions from supervisors and managers to clock out at the
19
     ends of their shifts but before finishing all their duties.
20
             101. Sutter’s practice of requiring Plaintiff and Putative Class members to work
21
     overtime without compensation is in violation of the Industrial Welfare Commission’s
22
     wage order, the California Labor Code, and relevant laws, rules, orders, requirements and
23
     regulations. Plaintiff and the other members of the Putative Class are owed overtime
24
     compensation based on their hourly rates. Plaintiff is owed, at minimum, $744.82 per
25   month in uncompensated overtime wages ($8,937.81 per year).
26           102. As set forth above, when Putative Class members, including Plaintiff,
27   were required to work through meal and rest periods and/or to clock out and retain
28   professional responsibilities during such periods and/or after the workday, the additional
                                                   - 23 -
         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 24 of 37



 1
     time periods during which they were working may have caused the duration of their
 2
     workdays to be more than eight hours, even if the employees were clocked out during
 3
     this additional time period. The employees were not paid overtime compensation for
 4
     this extra time.
 5
               103. The failure of Defendants to pay Putative Class members, including Plaintiff,
 6
     for all hours worked directly violates Section 3 of the Wage Order. Consequently, Putative
 7
     Class members, including Plaintiff, were not paid in compliance with California law. As a
 8
     direct and proximate result of Defendants’ conduct as herein alleged, Putative Class
 9
     members, including Plaintiff, have sustained and will continue to sustain damages for
10
     unpaid overtime compensation, together with interest thereon, attorney’s fees, and costs of
11
     suit.
12
               104. Defendants’ conduct described herein violates the overtime provisions of the
13
     Wage Order. Accordingly, pursuant to § 1194 of the California Labor Code, Putative Class
14
     members, including Plaintiff, are entitled to recover the unpaid balance of wages owed,
15
     penalties (plus interest) and reasonable attorney’s fees and costs of suit, in an amount to be
16
     determined at trial.
17
                                     THIRD CAUSE OF ACTION
18
                            FAILURE TO PROVIDE MEAL/REST BREAKS
19
                                       Violation of Labor Code § 226.7
20
         (By Plaintiff and on Behalf of All Putative Class Members against All Defendants)
21
               105. Plaintiff realleges and incorporates herein by reference each and every
22
     allegation contained in the preceding paragraphs of this Complaint as though fully set forth
23
     herein.
24
               106. Members of the Putative Class, including Plaintiff, were regularly required to
25
     forego their meal and rest breaks, or were required to continue working through these
26
     breaks, as a matter of uniform company policy, in violation of Labor Code § 226.7 and the
27
     Wage Order.
28
                                                 - 24 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 25 of 37



 1
            107. In the rare event that Plaintiff and the other members of the Putative Class
 2
     were allowed to take their meal periods after obtaining permission from their supervisors,
 3
     Plaintiff and the other members of the Putative Class were reprimanded and disciplined for
 4
     taking their breaks.
 5
            108. Sutter further altered the timecards of Plaintiff and the other members of the
 6
     Putative Class so as to eliminate any record of code violations related to missed meal and
 7
     rest periods and to eliminate any record of penalties owed. Defendants additionally forbade
 8
     Plaintiff and the other members of the Putative Class from indicating missed meal and rest
 9
     breaks and/or overtime hours worked on their time cards in other instances.
10
            109. Sutter further intentionally violated the FLSA and State laws by
11
     unlawfully requiring and demanding that Plaintiff and Putative Class members continue
12
     to work during their duty-free meal periods without taking any breaks during shifts as
13
     long as twelve hours. Additionally, Defendant Sutter required Plaintiff and the other
14
     members of the Putative Class to clock out for their breaks despite remaining on duty
15
     during these breaks so as to conceal the fact that Plaintiff and the other member of the
16
     Putative Class were being denied their state-mandated meal and rest periods.
17
            110. Defendant Sutter forced its unlawful scheme to deny meal and rest breaks
18
     upon Plaintiff and Putative Class members alike. From Plaintiff’s first day of employment
19
     and up until the present date, Plaintiff worked, on average, six of her twelve monthly shifts
20
     without taking a lunch break and without being allowed to take a rest break.
21
            111. Defendant Sutter’s practice of requiring Plaintiff and Putative Class
22
     members to work without meal or rest breaks is in violation of the Industrial Welfare
23
     Commission’s Wage Order, the California Labor Code, and relevant laws, rules, orders,
24
     requirements and regulations. Plaintiff is owed, at a minimum, $1,418.62 per month in
25
     uncompensated meal and rest breaks ($17,023.44 per year).
26
            112. Accordingly, the Putative Class members, including Plaintiff, are entitled to
27
     one hour of compensation at their regular hourly rate for each meal period not provided and
28
                                               - 25 -
         Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 26 of 37



 1
     one hour of compensation for each day that the requisite rest periods were not permitted in
 2
     penalty wages pursuant to California Labor Code § 226.7, in an amount to be proven at the
 3
     time of trial.
 4
                                   FOURTH CAUSE OF ACTION
 5
                                   WAITING TIME PENALTIES
 6
                                 Violation of California Labor Code § 203
 7
        (By Plaintiff and on Behalf of All Putative Class Members against All Defendants)
 8
               113. Plaintiff realleges and incorporates herein by reference each and every
 9
     allegation contained in the preceding paragraphs of this Complaint as though fully set forth
10
     herein.
11
               114. The members of the Putative Former Employee Subclass whose employment
12
     with Defendants was terminated were, at all times during their employment with
13
     Defendants, entitled to wages for all hours worked but unpaid, including overtime
14
     compensation, and wages for the failure to provide meal and rest breaks.
15
               115. California Labor Code § 201(a) provides that: “If an employer discharges an
16
     employee, the wages earned and unpaid at the time of discharge are due and payable
17
     immediately.” Labor Code § 202(a) provides: “If an employee not having a written contract
18
     for a definite period quits his or her employment, his or her wages shall become due and
19
     payable not later than 72 hours thereafter, unless the employee has given 72 hours previous
20
     notice of his or her intention to quit, in which case the employee is entitled to his or her
21
     wages at the time of quitting.”
22
               116. More than thirty days have passed since Plaintiff and the other members of
23
     the Putative Former Employee Subclass quit or were discharged from their positions with
24
     Defendants.
25
               117. Defendants willfully failed to pay all wages due to Putative Former
26
     Employee Subclass members, who have terminated their employment with Defendants, by
27
     the applicable deadlines set forth in the California Labor Code.
28
                                                - 26 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 27 of 37



 1
            118. As a consequence of Defendants’ willful failure to pay the Putative Former
 2
     Employee Subclass members all wages due at the time of termination, the Putative Former
 3
     Employee Subclass members are entitled to thirty days’ wages as penalty damages pursuant
 4
     to California Labor Code § 203.
 5
                                   FIFTH CAUSE OF ACTION
 6
          FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS
 7
                     Violation of California Labor Code §§ 226(a) and 226(e)
 8
        (By Plaintiff and on Behalf of All Putative Class Members against All Defendants)
 9
            119. Plaintiff realleges and incorporates by reference each and every allegation
10
     contained in the preceding paragraphs of this Complaint as though fully set forth herein.
11
            120. At all times relevant hereto, California Labor Code § 226(a) provides, and
12
     provided, that every employer shall furnish each of his or her employees an accurate
13
     itemized wage statement in writing showing nine pieces of information, including: (1) gross
14
     wages earned, (2) total hours worked by the employee, (3) the number of piece-rate units
15
     earned and any applicable piece rate if the employee is paid on a piece-rate basis, (4) all
16
     deductions, provided that all deductions made on written orders of the employee may be
17
     aggregated and shown as one item, (5) net wages earned, (6) the inclusive dates of the
18
     period for which the employee is paid, (7) the name of the employee and the last four digits
19
     of his or her social security number or an employee identification number other than a
20
     social security number, (8) the name and address of the legal entity that is the employer,
21
     and (9) all applicable hourly rates in effect during the pay period and the corresponding
22
     number of hours worked at each hourly rate by the employee.
23
            121. Defendants have intentionally and willfully failed to provide Putative
24
     Class members, including Plaintiff, with complete and accurate wage statements. The
25
     deficiencies include, among other things, the failure to list the true “total hours worked”
26
     by Putative Class members due to Defendants’ policy and practice of requiring Putative
27
     Class members, including Plaintiff, to work overtime after clocking out and/or to clock
28
                                               - 27 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 28 of 37



 1
     out during meal and rest breaks and yet continue working through these breaks, and
 2
     further due to Defendants’ illegal practice of altering timecards to omit records of
 3
     overtime hours worked and meal and rest breaks missed.
 4
               122. As a result of Defendants’ violation of California Labor Code § 226(a),
 5
     members of the Putative Class, including Plaintiff, have suffered injury and damage to their
 6
     statutorily protected rights.
 7
               123. Specifically, Putative Class members, including Plaintiff, have been injured
 8
     by Defendants’ intentional violations of Labor Code § 226(a) because they were denied
 9
     both their legal right to receive, and their protected interest in receiving, accurate, itemized
10
     wage statements.
11
               124. Putative Class members, including Plaintiff, are entitled to recover from
12
     Defendants the greater of their actual damages or Fifty Dollars ($50.00) per employee
13
     for the initial pay period in which a violation occurs and One Hundred Dollars ($100.00)
14
     per employee for each violation in a subsequent pay period, not exceeding Four
15
     Thousand Dollars ($4,000.00) per employee caused by Defendants’ failure to comply
16
     with Labor Code § 226(a).
17
                                       SIXTH CAUSE OF ACTION
18
                                     UNFAIR BUSINESS PRACTICES
19
                          Violation of Business & Professions Code § 17200, et seq.
20
        (By Plaintiff and on Behalf of All Putative Class Members against All Defendants)
21
               125. Plaintiff realleges and incorporates herein by reference each and every
22
     allegation contained in the preceding paragraphs of this Complaint as though fully set forth
23
     herein.
24
               126. Defendants’ violations of California labor laws and wage orders, set forth
25
     herein above, constitute unfair business practices because the violations were and are done
26
     repeatedly over a significant period of time and in a systematic manner.
27
               127. A violation of California Business & Professions Code § 17200, et seq. may
28
                                                 - 28 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 29 of 37



 1
     be predicated on the violation of any state or federal law. All of the acts described herein as
 2
     violations of, among other things, the California Labor Code, are unlawful and in violation
 3
     of public policy; and in addition are immoral, unethical, oppressive, fraudulent and
 4
     unscrupulous, and thereby constitute unfair, unlawful and/or fraudulent business practices
 5
     in violation of Business & Professions Code § 17200, et seq.
 6
                                          Failing to Pay Overtime
 7
            128.   Defendants’ failure to pay overtime compensation in accordance with the
 8
     Labor Code and the Wage Order, as alleged above, constitutes unlawful and/or unfair
 9
     activity prohibited by Business & Professions Code § 17200, et seq.
10
                                Failing to Provide Meal and Rest Periods
11
            129.   Defendants’ failure to provide legally required meal periods in violation of
12
     the Labor Code and the Wage Order, as alleged above, constitutes unlawful and/or unfair
13
     activity prohibited by Business & Professions Code § 17200, et seq.
14
                        Failing to Provide Accurate Itemized Wage Statements
15
            130.   Defendants’ failure to provide accurate itemized wage statements in
16
     accordance with the California Labor Code, as alleged above, constitutes unlawful and/or
17
     unfair activity prohibited by Business & Professions Code § 17200, et seq.
18
                            Failing to Timely Pay Wages Upon Termination
19
            131.   Defendants’ failure to timely pay wages upon termination in accordance with
20
     the Labor Code, as alleged above, constitutes unlawful and/or unfair activity prohibited by
21
     Business & Professions Code § 17200, et seq.
22
            132.   Defendants’ actions in violation of California labor laws and wage orders
23
     constitute unfair competition and advantages over Defendants’ competitors, and unfair,
24
     deceptive, and unlawful business practices under Business & Professions Code § 17200, et
25
     seq. Said actions of Defendants have deprived and continue to deprive Putative Class and
26
     Subclass members, including Plaintiff, and other members of the general public, of the
27
     minimum working standards and conditions due to them under the California employment
28
                                                - 29 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 30 of 37



 1
     laws and the Wage Order as specifically described herein.
 2
               133.   Plaintiff, on behalf of herself, similarly situated Putative Class members, and
 3
     other similarly situated members of the general public, seeks full restitution and
 4
     disgorgement of monies, as necessary and according to proof, to restore any and all monies
 5
     withheld, acquired, and/or converted by Defendants by means of the unfair practices
 6
     complained of herein. Plaintiff seeks on her own behalf, on behalf of Putative Class
 7
     members, and on behalf of the general public, the appointment of a receiver, as necessary.
 8
     The acts complained of herein occurred, at least in part, within the four years preceding the
 9
     filing of the original Complaint in this action.
10
               134.   Plaintiff, as an aggrieved employee, hereby seeks recovery of civil penalties
11
     as prescribed by the Labor Code Private Attorneys General Act of 2004 on behalf of herself
12
     and other Putative Class members against whom one or more of the violations of the Labor
13
     Code were committed.
14
                                    SEVENTH CAUSE OF ACTION
15
     WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT VIOLATION
16
                                      OF 29 U.S.C. § 201, ET SEQ.
17
        (By Plaintiff and on Behalf of All Putative Class Members against All Defendants)
18
               135.   Plaintiff realleges and incorporates herein by reference each and every
19
     allegation contained in the preceding paragraphs of this Complaint as though fully set forth
20
     herein.
21
               136.   Sutter has either recklessly, willfully, knowingly, or intentionally done the
22
     unlawful actions herein alleged and failed and refused to compensate Plaintiff and
23
     Putative Class members for: all the overtime hours worked, the unlawful deductions for
24
     meal and rest breaks not had, the failure to maintain accurate pay records and the
25
     engagement in an unlawful policy of intimidation and retaliation as set forth herein. As a
26
     result, Plaintiff and Putative Class members are entitled to damages for the 3-year period
27
     last past for the violations and continuing forward to the termination of this suit by
28
                                                  - 30 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 31 of 37



 1
     judgment, settlement, or upon Sutter customs, practices, policies, usages and procedures.
 2
               137.   Sutter enacted such procedures as alleged herein, which institutionally
 3
     prevented Plaintiffs and the members of the Putative Class from receiving compensation for
 4
     hours worked in excess of the standard forty-hour workweek. Sutter also required Plaintiff
 5
     and Putative Class members to continue with their work during meal and rest periods for
 6
     which they had been forced to clock out and after their scheduled workdays ended, all
 7
     without compensation, resulting in Plaintiff and Putative Class members working in excess
 8
     of a forty-hour workweek.
 9
               138.   In doing all the things described and alleged above, Sutter has deprived
10
     Plaintiff and Putative Class members of their rights, privileges, and immunities secured to
11
     them under the FLSA, which clearly sets forth that Plaintiff and Putative Class members
12
     are entitled to be paid at the rate of one and one half times their regular rate of pay for all
13
     FLSA overtime hours worked, and are also entitled to be paid compensation for all missed
14
     and/or interrupted meal periods for which deductions were made, including meal breaks
15
     taken at the worksite while Plaintiff and Putative Class members continued to work.
16
               139.   Plaintiff and Putative Class members are entitled to liquidated damages in an
17
     amount equal to the sums withheld from their pay.
18
                                    EIGHTH CAUSE OF ACTION
19
                      VIOLATION OF THE FAIR LABOR STANDARDS ACT
20
                              VIOLATION OF 29 U.S.C. § 201, ET SEQ.
21
        (By Plaintiff and on Behalf of All Putative Class Members against All Defendants)
22
               140.   Plaintiff realleges and incorporates herein by reference each and every
23
     allegation contained in the preceding paragraphs of this Complaint as though fully set forth
24
     herein.
25
               141.   Sutter has performed the unlawful actions herein alleged and failed and
26
     refused to compensate Plaintiff and members of the Putative Class for: all the overtime
27
     hours worked, the unlawful deductions for meal and rest breaks not had, the failure to
28
                                                  - 31 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 32 of 37



 1
     maintain accurate pay records and the engagement in an unlawful policy of intimidation
 2
     and retaliation as set forth herein. As a result, Plaintiff and the Putative Class members are
 3
     entitled to damages for the two-year period last past for the violations and continuing
 4
     forward to the termination of this suit by judgment, settlement, or upon Sutter’s customs,
 5
     practices, policies, usages and procedures.
 6
            142.   Sutter enacted such procedures as alleged herein, which institutionally
 7
     prevented Plaintiff and the other members of the Putative Class from receiving
 8
     compensation for hours worked in excess of the standard forty-hour workweek. Sutter also
 9
     required Plaintiff and members of the Putative Class to continue with their work during
10
     meal and rest breaks for which they had been forced to clock out after their scheduled
11
     workdays had ended, all without compensation, resulting in Plaintiff and the Putative Class
12
     members working in excess of a forty-hour workweek.
13
            143.   In doing all the things described and alleged above, Sutter has deprived
14
     Plaintiff and Putative Class members of their rights, privileges, and immunities secured
15
     under the FLSA, which clearly sets forth that Plaintiff and Putative Class members are
16
     entitled to be paid at the rate of one and one half times their regular rate of pay for all FLSA
17
     overtime hours worked, and are also entitled to be paid compensation for all missed and/or
18
     interrupted meal periods for which deductions were made, including meal breaks taken at
19
     the worksite while Plaintiff and Putative Class members continued to work.
20
            144.   Plaintiff and Putative Class members are entitled to liquidated damages in an
21
     amount equal to the sums withheld from their pay.
22
                                    NINTH CAUSE OF ACTION
23
                                           RETALIATION
24
                           VIOLATION OF CAL. LAB. CODE § 1102.5
25
        (By Plaintiff and on Behalf of All Putative Class Members against All Defendants)
26
            145.   Plaintiff realleges and incorporates herein by reference each and every
27
     allegation in the preceding paragraphs of this Complaint as though fully set forth herein.
28
                                                   - 32 -
           Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 33 of 37



 1
             146.   Section 1102.5 of the California Labor Code prohibits an employer from
 2
     retaliating against an employee for disclosing information to a person with authority over
 3
     the employee if the employee has reasonable cause to believe that the information discloses
 4
     a violation of a state or federal statute and/or a violation or noncompliance with a local,
 5
     state, or federal rule or regulation.
 6
             147.   Plaintiff and the other members of the Putative Class were disciplined for
 7
     complaining about and reporting Defendant Sutter’s violations of the FLSA and the
 8
     California Labor Code, including but not limited to Defendant Sutter’s practices of denying
 9
     meal and rest breaks to employees, failing to pay employees proper overtime compensation,
10
     and illegally altering employee timecards.
11
             148.   As a consequence of Defendants’ willful retaliation against Plaintiff and the
12
     other members of the Putative Class, Putative Class members are entitled to civil penalties
13
     pursuant to Labor Code § 1102.5.
14
                                        PRAYER FOR RELIEF
15
             WHEREFORE, Plaintiff, on her own behalf, and on behalf of the Putative Class
16
     members and Subclass members, as well as the general public, prays for judgment as
17
     follows:
18
                             AS TO THE FIRST CAUSE OF ACTION:
19
             1. That the Court declare, adjudge, and decree that Defendants violated Labor Code
20
                § 1194 and the related Wage Order by willfully failing to pay all wages due to
21
                Plaintiff and Putative Class members;
22
             2. For statutory and compensatory damages, as well as prejudgment interest on any
23
                unpaid overtime compensation commencing from the date such amounts were
24
                due; and
25
             3. For reasonable attorney’s fees and costs of suit incurred herein pursuant to
26
                Labor Code § 1194(a).
27
     ///
28
                                                  - 33 -
     Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 34 of 37



 1
                       AS TO THE SECOND CAUSE OF ACTION:
 2
       1. That the Court declare, adjudge, and decree that Defendants violated Labor
 3
          Code § 1194 and the related Wage Order by willfully failing to pay all overtime
 4
          wages due to Plaintiff and Putative Class members;
 5
       2. For general unpaid overtime wages at overtime wage rates and for such general
 6
          and special damages as may be appropriate;
 7
       3. For statutory and compensatory as well as prejudgment interest on any unpaid
 8
          overtime compensation commencing from the date such amounts were due; and
 9
       4. For reasonable attorney’s fees and costs of suit incurred herein pursuant to
10
          Labor Code § 1194(a).
11
                        AS TO THE THIRD CAUSE OF ACTION:
12
       1. That the Court declare, adjudge, and decree that Defendants violated Labor
13
          Code §§ 226.7 and 512 and the related Wage Order by willfully failing to
14
          provide all meal and rest periods (including second meal periods) to Plaintiff
15
          and Putative Class members;
16
       2. That the Court make an award to the Plaintiff and Putative Class members of one
17
          (1) hour of pay at each employee’s regular rate of compensation for each
18
          workday that a meal period was interrupted or not provided;
19
       3. That the Court make an award to the Plaintiff and Putative Class members of one
20
          (1) additional hour of pay at each employee’s regular rate of compensation for
21
          each workday that a rest period was not provided;
22
       4. For premiums pursuant to Labor Code § 226.7(b); and
23
       5. For statutory and compensatory, as well as prejudgment interest on any
24
          unpaid wages from the date such amounts were due.
25
                       AS TO THE FOURTH CAUSE OF ACTION:
26
       1. That the Court declare, adjudge, and decree that Defendants violated Labor
27
          Code §§ 201, 202, and 203 by willfully failing to pay all compensation owed at
28
                                         - 34 -
     Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 35 of 37



 1
          the time of termination of the employment of Plaintiff and the Putative Former
 2
          Employee Subclass members;
 3
       2. For statutory wage penalties pursuant to Labor Code § 203 for Plaintiff and all
 4
          Putative Former Employee Subclass members; and
 5
       3. For statutory and compensatory damages, as well as prejudgment interest on any
 6
          unpaid wages from the date such amounts were due.
 7
                     AS TO THE FIFTH CAUSE OF ACTION:
 8
       1. That the Court declare, adjudge, and decree that Defendants violated the record
 9
          keeping provisions of Labor Code § 226(a) as to Plaintiff and Putative Class
10
          members, and willfully failed to provide accurate itemized wage statements
11
          thereto;
12
       2. For statutory penalties pursuant to Labor Code § 226(e);
13
       3. For civil penalties pursuant to Labor Code §§ 226(a) and 226.3; and
14
       4. For statutory and compensatory damages, as well as prejudgment interest on any
15
          unpaid wages from the date such amounts were due.
16
                            AS TO THE SIXTH CAUSE OF ACTION:
17
       1. That the Court declare, adjudge, and decree that Defendants violated Business &
18
          Professions Code § 17200, et seq. by failing to provide Plaintiff and Putative
19
          Class members all compensation due to them, failing to provide meal periods,
20
          failing to provide rest periods, failing to provide accurate itemized wage
21
          statements, and failing to pay Plaintiff and all Putative Class members’ wages
22
          timely as required by Labor Code §§ 201, 202 and 203;
23
       2. For restitution of unpaid wages to Plaintiff and all Putative Class members and
24
          for statutory and compensatory as well as prejudgment interest from the day such
25
          amounts were due and payable;
26
       3. For reasonable attorney’s fees and costs of suit incurred herein per California
27
          Code of Civil Procedure §1021.5.
28
                                          - 35 -
     Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 36 of 37



 1
                             AS TO THE SEVENTH CAUSE OF ACTION:
 2
       1. That the Court declare, adjudge, and decree that Defendants willfully violated the
 3
          FLSA;
 4
       2. For all actual, consequential, liquidated and incidental losses and damages
 5
          according to proof;
 6
       3. For all liquidated damages, attorney’s fees, and costs pursuant to 29 U.S.C. §
 7
          216(b);
 8
       4. For all other damages and relief as allowed in accordance with FRCP 54(c); and
 9
       5. For any and all relief as the Court may deem just and proper.
10
                             AS TO THE EIGHTH CAUSE OF ACTION:
11
       1. That the Court declare, adjudge, and decree that Defendants violated the FLSA;
12
       2. For all actual, consequential, liquidated, and incidental losses and damages
13
          according to proof;
14
       3. For all liquidated damages, attorney’s fees, and costs pursuant to 29
15
          U.S.C. § 216(b);
16
       4. For all other damages and relief as allowed in accordance with Federal Rule of
17        Civil Procedure 54(c);
18     5. For any and all relief as the Court may deem just and proper.
19                            AS TO THE NINTH CAUSE OF ACTION:
20     1. That the Court declare, adjudge, and decree that Defendants violated California
21        Labor Code § 1102.5;
22     2. For all actual, consequential, liquidated, and incidental losses and damages
23        according to proof;
24     3. For civil penalties under Labor Code § 1102.5;
25     4. For any and all relief as the Court may deem just and proper.
26           AS TO ALL THE CALIFORNIA LABOR CODE CLAIMS
27     1. That the Court declare, adjudge, and decree that Defendants’ payroll practices as
28        to Plaintiff and the Putative Class members violated one or more sections of the
                                          - 36 -
        Case 3:19-cv-03947-JCS Document 1 Filed 07/09/19 Page 37 of 37



 1
              Labor Code;
 2
           2. For civil penalties pursuant to Labor Code § 2699; and
 3
           3. Attorney’s fees and costs of suit pursuant to Labor Code § 2699(g)(1).
 4
 5
 6
     Dated: July 9, 2019               GERAGOS & GERAGOS, APC
 7
 8
                                               /s/ Ben J. Meiselas_______
 9                                            BEN J. MEISELAS
                                              MARCUS PETOYAN
10
                                              MATTHEW M. HOESLY
11                                            NOAH GELDBERG
                                              Attorneys for Plaintiff,
12                                            Gina Mangrubang on Behalf of Herself and All
13                                            Others Similarly Situated

14
15
16                                DEMAND FOR JURY TRIAL

17
18         Plaintiff hereby demands a trial by jury on all causes of action.

19
20   Dated: July 9, 2019               GERAGOS & GERAGOS, APC
21
22                                             /s/ Ben J. Meiselas_______
                                              BEN J. MEISELAS
23                                            MARCUS PETOYAN
                                              MATTHEW M. HOESLY
24
                                              NOAH GELDBERG
25                                            Attorneys for Plaintiff,
                                              Gina Mangrubang on Behalf of Herself and All
26                                            Others Similarly Situated
27
28
                                               - 37 -
